                                                                 FI
                                                                 DA
                                                                  LT
                                                                   ED:IN j lN
                                                                            $ COURT  -



                                                                 DE      TY C ERK
                                         IN TH E
                            IJNITED STA TES D ISTR IC T CO IJR T
                                        FO R TIIE
                            W ESTERN D ISTRICT O F VTR G INIA
                              CH AQI,O TTESV HULE DW ISION

  U M TED STATES O F AM ER IC A                  :   C rim inalNo.3:18 CR 00025
                                                 :
                                                 :

  M C H AEL PA UL M ISELIS


                                  STATEM EN T O F O FFEN SE

         The offensesdescribed below occurred within the W estern D istrictofV irginia,asw ellas
  other districts. This SG tem ent of Facts brieiy sum m arizes the facts and oircum stances
  surrounding the defendant'scrim inalconduct. Itdoesnotcontain a1lofthe inform ation obtained
  during this investigation and applicable to an accurate Presentence Report and Sentencing
  Guidelines calculation.

         'rhisstatementoffactsisnotprotectedbyyrofferagreementoranyotheragreement,and
  shallbe wholly adm issible attrial in the eventthls plea is laterw ithdraw n notwithstanding any
  Rulesorstatutestothecontrary includingbutnotlimitedto,FederalRulesofEvidence408and
  410,and FederalRuleofCrim lnalPfocedure 11.                                    .
         In early 2017,thedefendantM ichaelPaulM iselisandotherindividualsparticipated in an
  orgsnization originally known aà the RDW Division''thatwms later re-branded as the Rltise
  A bove M ovem ent''or EQRA M .'' RAM w as located in the greater Los Angeles,Califom ia area
  and represented itself as a com bat-ready,m ilitantgroup of a new nationalistw hite suprem acy '
  and identity movement. RAM regularly held hand-to-hand and othercombattraining forRAM
  membersandmssociatestopreyaretoenjageinviolentcongonàtionswithyrotestorsandother
  individuals at purported Rpolitlcal''rallles. They attended these rallies w lth the intention of
  provokingphysicalconflid with counter-protestors,which theybelievedwouldjustifytheiruse
  of force against the counter-protestors and shield them from prosecution for their acts ùf
  violence.RAM leadersorganizedthetrainingsessionsandattendanceatpoliticalralliesthrougll
  phonecallsand textmessages. In 2017,thedefendantattended severalsuchtraining eventsand
  rallies.

         Through various social m edia platform s,RAM would publicly postphotographs of its
  m em bers w ith their faces partially concealed. These photographs w ould be accompanied by
  statementssuchasR'
                   W henthesquadl'lsnotoutsmashingcommies,''O rightwingdeathsquad,''or
  tWgoodnightleûside.''


                                            Page 1 of6




Case 3:18-cr-00025-NKM-JCH Document 108 Filed 05/03/19 Page 1 of 6 Pageid#: 614
             1.     H untington Beach,C alifornia on M arch 25,2017

             On M arch 25, 2017,the defendant attended a pum orted political rally in H untington
      Beach,Califomiawhere he metseveralRAM members. AtthateventlseveralRAM m embers
      pursued and assaulted groups of protestors and other persons. Additlonally, at the rally, the
      defendantexchanged phonenumberswith atleastoneotherRAM member(and co-defendant).
      Follow ing the rally, photographs depicting RAM m em bers mssaulting protestors and other
      persons w ere covered on the new s and on the ie ont page'' of various N eo-N azi, white
      suprem acist w ebsites. R AM m em bers celebrated this coverage,and used the lnternet to post
      statem ents,photographs,and videos of assaults com m itted by RAM m em bers at this rally in
      orderto recnlitm embersto engagein violentcùnfrontationsatfumre events. Forexample,on
      the evening after the rally,the defendant sent a text m essage to his co-defendant: Gf elebrity
      status....welldone.'' In thetextmessages,thedefendantalso expressedan interestinjoining
      R AM for future trainings. In referencing these events atH untington Beach,the RAM Tw itter
      account later posted a photograph show ing several R AM m em bers at the eventa with the
      message,RshortlyaRerthispicantifawmsbtfofi.e.,blownthef- kout)inHuntingtonBeach.''
             H.     Berkeley R iots on A pril15,2017

             Inearly2017,apumortedgoliticalrallywasscheduledtooccurinMartinLutherKingJr.
      Civic CenterPark in Berkeley,Callfornia.

             In anticipationofthisrally,RAM invited thedefendanttojoin them forcombattraining
      on Sunday,A pril9,2017,in San Clem ente,Califom ia,the w eekend before the rally. Atthis
      training,oneofthesubjectsoffocuswouldbetçhandto handfighting and formation fightinp''
      '
      The defendantattended these trainings.

             On or aboutApril14,2017,a fellow RAM member,using a debitcard,reserved and
      rented a van *om A irport V an Rentals located at the Los M geles International A irport to
      transport the defendant and other RAM m em bers 9om southern California to Berkeley,
      California. O n the evening of Friday,A pril 14,2017,the defendantm etw ith eightother RAM
      m em bersw ho then traveled to Berkeley,California in thevan.

             On April15,2017,severalhtm dred people - to include the defendantand the otherRAM
      m em bers - attended the rally. The defendant and other R AM m em bers were dressed in gray
      clothing,goggles,and a black scarfs orm asksto coverthe low erhalfoftheir faces. Tllroughout
      the day,there were severalviolentcl%hesbetween some rally attendees and individuals
      protestlng the rally. ln one ofthe tirstsuch instances,RA M m em bers,including the defendant,
      crossed the banier separating the attendees and protestors,and assaulted protestors and other
      individuals. In one instance,the defendéntpunched som eone in the back ofthe head and broke
      hishand.



                                               Page 2 of6




    Case 3:18-cr-00025-NKM-JCH Document 108 Filed 05/03/19 Page 2 of 6 Pageid#: 615

i
:1




              A s the rally broke up, rally attendees and protestors dispersed onto the streets of
       dow ntown Berkeley. The defendant, alongside other R AM m em bers and rally attendees,
       followed a large group ofprotestorsw ho were leaving the area. In severalinstances,otherRAM
       m em bers chased and attacked protestors,punching and kicking them . On April 16,2017,in
       describingthisinstance,thedefendantstated in atextmessagehe&twasabouttojump intothat
       butourguyswerejustwreckingthem''andthattherewastfnoteven any room togetahitin.''
       Theseactsofviolenceweregartofandinfurtheranceofariot,asthatterm isdefinedunder18
       U.S.C.j2102,andwerenotlnself-defense.
               Follow ing the rally,photographs depicting defendantand otherRAM m em bersassaulting
       protestors and other persons w ere covered on the new s and on various N eo-N azi, white
       suprem acistwebsites. RAM m embers celebrated this coverage,and used the lntem etto post
       photographsand videosofassaultscommitted by RAM membersin orderto recruitm embersto
       engage in violent congontations at future events. In a text m essage on April 16, 2017, the
       defendantdescribed the eventasKatotalAryan victory.''On M ay 15,2017,theRAM lnstagram
       account posted a photograph of a RAM m em ber wearing a black skull m ask at the Berkeley
       eventalong w ith the com m ent,RM ghtwingdeathsquad.'' On January 10,2018,the R AM Tw itter
       accountposted a m essage describing itself ms Qhe only altright crew that actually beats antifa
       senseless and w ins rallies.'' On Febnzary 14,2018,the RA M Gab accountposted a photograph
       ofa R AM m em berptm ching a protestoratthe Berkeley eventalong with the text,çt-ralk shitget
       hitl''

              Because the defendant had broken his hand by ptmching someone in Berkeley,future
       RAM trainings events would include training on using Kspalm strikes''and elbow s. Over the
       sum m erof2017,the defendantattended these kainingsto prepare forfuture rallies.

              1TI.   Preparationsand Travelto Charlottesville in A ugust2017

              In oraround the spring and sllm m erof2017,an eventreferred to asthe Ku nite the Right''
       rally w as organized and scheduled to occur on A ugust 12, 2017, at Em ancipation Park in
       Charlottesville, Virginia. This rally was w idely prom oted on social m edia and internet sites
       associated w ith w hite-suprem acistindividuals and groups,and was scheduled to feam re a lineup
       ofwell-known white-suprem acistspeakers.

              OnJuly29,2017,thedefendant,usinghiscreditcard,purchmsedaone-wayticket9om
       A m erican A irllnesforcom m ercialflights 9om LosA ngelesIntem ationalA irportin Californiato
       Charlottesville A lbem arle A im ort in Charlottesville, Virginiw departing on A ugust 11,2017.
       The defendantwas excited aboutthe events scheduled for Charlottesville. H e expected itw ould
       becom e a riotand thatexperience in riots atHuntington Beach on M arch 25,2017 and Berkeley        '
       onApril15,2017wouldbevaluable.Forexsmple,onJune30,2017,thedayaAerhebouyhthis
       ticket,the defendantposted on the Discord platform to tlw Rcharlottesville''thread for Unlte the
       Right Rally participants: tt ooking forward to the day.W ill be bringing another Berkeley /
       Huntington vd.''


                                                 Page 3 of6




     Case 3:18-cr-00025-NKM-JCH Document 108 Filed 05/03/19 Page 3 of 6 Pageid#: 616
             OnAugust9,2017,thedefendantreceivedatextmessajefrom aco-defendantthatCole
      W hite would be traveling and staying w ith them in Charlottesvllle. The co-defendant described
      Cole W hite as an RExcellentfighter. Stoked to have him w ith us.'' To the new s,the defendant
      replied:çW ice,don'tknow thatIgotto GIICto him atBerkeley.''Priorto leaving California,'    I'
                                                                                                   he
      defendant had been given responsibility of purchasing torches and helm ets once he arrived in
      Charlottesville. Hetexted a co-defendantforaprecise cotmton thenllmberofhelmetsneeded,
      asking ttone for each ofthe R AM guys? lfso,how m any guysdo w e have?'' 'fhe co-defendant
      rem inded him UM aICe sure to notuse yourcard. HittheA TM and use cash.''

              O n A ugust 10,2017 at 9:20 pom ,the defendant boarded the flrst 1eg of his three-tlight
      itinerary, traveling overnight 9om California to Charlottesville, Virginiw landing at
      approximately 9:25 am.(EST). Atthe time ofhis travel,the defendantexpected thatthe
      upcomingeventsin Chadottesvillewouldresultinariotdurinjwhich eitherheorhisfellow
      RAM m em bers traveling to Charlottesville w ould engage m violent congontations w ith
      protestorsorother individuals.

             ln anticipation ofthesecongontations,aAeranivinj in Charlottesville,thedefendant
      wentto W al-M artand - using his debitcard - m ade a nom lnalpurchase for a 98-centpack of
      gum with $100.00 in cash back,which hethen usedtopurchaseb% eballhelm etsforhimselfand
      fellow R AM m embers. M otherR AM m em berpurchmsed athletic tape atthe W al-M artto w rap
                                          '

      theirsstsin ordertopreventtheirhanils9om breakingwhentheypunched someone.
             IV.    The Torch-LitM arch atthe University ofV irginia on A ugust 1.
                                                                                 1,2017

             OnAugust11,2017,theeveningpriortoihescheduledUnitetheRightrally,hundredsof
      individuals,includingthedefendantand fellow RAM membersand %sociates,weregathering to
      engage in a torch-lit m arch on the grounds of the University of V irginia in Charlottesville,
      Virginia. At a nearby field where the group w as gathering,the defendant and fellow RAM
      m em bers apd associates lined up in form ation, lit their torches, and w aited for the m arch to
      com m ence. The defendant catalogued M s partioipation and others by his G o-pro,whioh he
      attached to his chestharness.

             Throughoutthemarch,tht participants (including the defendant)engajed in chants
      prom oting or expressing w hite suprem acist and other racist and anti-sem itic vlew s, such as
      KBlood and soill''and N ewsw illnotreplace usl''and ççAnti-W hitel'' The m arch culm inated near
      theUniversityofVirginia'skotunda,whereasmallergroupofindividuals,includingUniversity
      ofVirginia students,had gathered aiound a statue ofThomas Jefferson to protestthe torch-llt
      m arch. M em bers of this group held a banner that read: RVA Students Act Against W hite
      Suprem acy.'' Chanting and bearing torches,the m arch participants encircled the Thomàs
      JeFerson >tattle and surrounded the protestors. Violence erupted am ong the crowd,with som:
      individuals punching, kicking, spraying chem ical irrillm ts, sw inging torohes, and othmw ise
      assaultingothers,allresultinjinat'iotmsthatterm isdefnedunder18U.S.C.j2102.During
      and in furtherance of this not, R AM m em bers and associates punched and struck m ultiple


                                                Page4 of6




    Case 3:18-cr-00025-NKM-JCH Document 108 Filed 05/03/19 Page 4 of 6 Pageid#: 617

k
  individuals w ith a torch. AAer the students and protestors leA, the defendant yelled Rtotal
  victory''and Etw ebeatyou tonight,w e'llbeatyou tom orrow tool''

        V.      The Unite the R ightR slly on A ugust12,2017

          On the m orning of A ugust 12,2017,m ultiple groups and individuals espousing white-
  suprem acist and other anti-sem itic and racist view s arrived in and around the vicinity of
  Em ancipation Park in Charlottesville,V irginia,to attend the Unite the Rightrally. W hen they
  show ed up to Em ancipation Park,the defendant and other RAM m em bers had in factw rapped
  their hands w ith the white athletic tape purchased the day prior. The defendant carried their
  baseballhelm ets in his backpack. A Aerseveralinstances ofviolence priorto the scheduled start
  oftherally,law enforcementdeclared an itunlawfulassembly''and required rally participantsto
  disperse.

         One of the firstbreakouts of violence on the morning of August 12 ocourred on 2nd
  StreetNE,between Jeflkrson and High Streets,in downtown Charlottesville. Thedefendantand
  otherRAM memberswerepartofa large group of(overforty)individuals seeking entry to
  EmancipationParkbywayof2ndStreetNE,butweretoldb4membersoflaw enforcementthey
  had to enter from a different location. rrhe group,includlng the defendant and other RAM
  members,turnedaround,linedup,andbegantomaketheirwaythroughagroupof(overtwenty)
  individualswho had com eto the rally to protestagainstracialand otherform s ofdiscrim ination.

         A s they m ade their w ay through the group ofprotestors,the defendant and other R.
                                                                                           AM
  m em bers collectively pushed,punched, kicked, choked,head-butted, and otherwise assaulted
  severalindividuals,resulting in a riot. During and in furtherance of this Hot,the defendant
  personally committed multiple violent acts,including butnotlimited to,the following:(1)
  punching aprotestorwhohadalready beenthrown tothegrotmd;and(2)kicking aprotestoras
  theprotestorwasfallingtotheground.Noneoftheseactsofviolencewere in self-defense.

           Later in the day,the defendantand R AM m em bersw entinto Em âncipation Park priorto
  the startofthe rally,where m any additionalviolentinteractions occurred between protestors and
  rally attendees. The defendant,asmemorialized by video footage,soughtto provokeprotestors
  to Rcom e and getit''orto tçcom e getsom e.'' In a subsequentaltercation,the defendantattem pted
  to punch aprotestoratthe top ofthe stairsthatled intothepark andthen soughtto land another
  punch on the sam e individual. This altercation w as capm red on video, which the defendant
  shared with a co-defendantand fellow RAM memberon August20,2017,who replied to the
  defendantRYou should have ran in Iand) chestkicked thatfaggotdown the stairs.'' The
  defendantreplied: çtY eah,m assive regret aAerw atching thatfootage ...nexttim e he's going
  tlying-''
                                                                                '
                                                                         mee   J,,   u.o



       6 /b/!q
     Date                                                   M ichaelPaulM iselis
                                                            D efendant

                                            Page5 of6




Case 3:18-cr-00025-NKM-JCH Document 108 Filed 05/03/19 Page 5 of 6 Pageid#: 618
4




                                                                ZW
                                                            f
                                                            z
                                                        /
                                                        '
                                                                         t..

          J-
           -: -)                                                     /         -
        D ate                                      w arren ''Gene''crox
                                                   Counself M ich M iselis


          g - a - lq                                   /
        D ate                                      ThlmasT.Cullen
                                                   U nited States Attonw y


         5-î-
        D ate                                       hrist erKav      gh
                                                   AssistantU n' StatesAttorney




                                      Page 6 of6




    Case 3:18-cr-00025-NKM-JCH Document 108 Filed 05/03/19 Page 6 of 6 Pageid#: 619
